Toal, Associate Justice:
I respectfully dissent. Because the Commission’s decision was based on a misapprehension of the applicable law, I would remand to allow the Employment Security Commission to reconsider the evidence in light of the correct legal standards.
The Commission’s decision rested, at least in part, on its belief that employers cannot discharge employees for conduct that occurs in an employee break area. Based on that belief, the Commission did not consider the evidence of Gantt’s misconduct in the “shade room” and canteen.1
As the Court of Appeals correctly noted, however, employee conduct that occurs in a break area may justify “discharge for cause connected with... work” under S.C. Code Ann. § 41-27-20 (1986). Milliken & Co. v. South Carolina Employment Security Comm’n, 315 S.C. 492, 445 S.E. (2d) 640 (Ct. App. 1994); see also Sain v. Labor & Indus. Relations Comm’n, 564 S.W. (2d) 59 (Mo. Ct. App. 1978) (determination of whether cause for discharge was “connected with work” should be made on case-by-case basis; factors to consider in determining whether employee conduct was connected with work include, inter alia, whether the act occurred on the employer’s premises and whether the act occurred during working hours). Therefore, the Commission should have considered the evidence of *352Gantt’s misconduct in the “shade room” and canteen in determining whether Gantt’s dismissal was justified.
On remand, the Commission is free to believe of disbelieve the testimony of Employer’s witnesses. Nevertheless, the Commission must take into consideration all the evidence before it reaches a decision. I would remand the case to allow the Commission to consider the evidence it improperly disregarded.
Moore, Associate Justice, concurs.

 I disagree with the majority’s characterization of the Commission’s decision. As the majority interprets that decision, the Commission did not believe the disruptions in the shade room and canteen actually occurred. As I read the Commission’s decision, however, the Commission simply concluded that even if the alleged disruptions occurred, they were in break areas and, therefore, did not constitute competent evidence that could justify Gantt’s dismissal.